         Case 1:19-cr-00064-GHW Document 77 Filed 10/15/20 Page 1 of 1
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                              LAW OFFICE OF                DATE FILED: 10/15/20
                          STEPHANIE M. CARVLIN, ESQ.
                                    140 Broadway, Suite 4610
                                   New York, New York 10005



STEPHANIE M. CARVLIN, ESQ.                                 TELEPHONE: 212-748-1636
                                                           FAX: 212-858-7750
                                                           E-MAIL: CARVLIN@HOTMAIL.COM


                                       October 14, 2020

Honorable Gregory H. Woods
United State District Court                      MEMORANDUM ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Natalie Mayflower Sours Edwards
               19-cr-00064 (GHW)

Dear Judge Woods:

       I write to ask that the Court extend my time for filing a public version of my
sentencing submission until October 23, 2020. The reason for this request is that some
of the material that is cited in the submission and the accompanying exhibits is covered
by the Protective Order and contains material that is “restricted or confidential” under the
order or is otherwise sensitive. The parties need additional time to determine what
material may be filed by ECF and what material must be filed under seal or in a redacted
form. This requires the government to confer with other federal agencies. The parties are
working to come to an agreement on this issue and anticipate being able to do so by
October 23.

       Since the government and the Court already have the full version of the
sentencing submission and exhibits, granting this request need not delay sentencing.

                                                           Respectfully submitted,


                                                           __________/s___________

cc:    AUSA Daniel Richenthal
       AUSA Kimberly Ravener
Application granted. The deadline for Defendant to file a public version of her sentencing submission is
extended to October 23, 2020.
SO ORDERED.
                                                           _____________________________________
Dated: October 15, 2020                                          GREGORY H. WOODS
New York, New York                                              United States District Judge
